DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       CHRISTINE L. STROM,
                            Appellant,

                                   v.

                     WINN-DIXIE STORES, INC.,
                             Appellee.

                             No. 4D20-2186

                          [February 3, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Gary L. Sweet, Judge; L.T. Case No. 432018CA001199.

   R. Timothy Vannatta of Rubenstein Law, P.A., West Palm Beach, and
Andrew A. Harris and Grace Mackey Streicher of Harris Appeals, P.A.,
Palm Beach Gardens, for appellant.

  Alyssa M. Reiter of Wicker Smith O'Hara McCoy & Ford, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and ARTAU, JJ., concur.

                         *          *          *

    Not final until disposition of timely filed motion for rehearing.